Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered January 10, 1991, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and sentencing him, as a second violent felony offender, to a term of 2 Vi to 5 years, unanimously affirmed.
The court properly admitted testimony by a civilian witness that shortly prior to defendant’s arrest, he had observed defendant lean out of his car window and fire two shots into the air. This evidence was properly received for the purpose of completing the narrative and enhancing the jury’s understanding of the crime charged, especially in view of the fact that defendant argued that the police acted improperly and planted the gun on defendant (People v Brown, 160 AD2d 440, affd 78 NY2d 874). Concur — Carro, J. P., Wallach, Asch and Kassal, JJ.